Judgment, Supreme Court, New York County (James Leff, J.), rendered April 16, 1996, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence of defendant’s forcible retention of the property immediately after the taking. The challenged evidentiary rulings were proper exercises of discretion. In any event, there was no significant possibility that, had the challenged evidence been excluded, the verdict would have been different (People v Crimmins, 36 NY2d 230). We find no abuse of sentencing discretion. Concur—Rosenberger, J. P., Williams, Andrias and Colabella, JJ.